DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,106,612. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 9-12, 14, 15 and 18-20  are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 2018/0004703), hereinafter referred to as Sharma in view of Wang et al. (US 2013/0003671), hereinafter referred to as Wang.

Referring to claim 1, Sharma teaches, as claimed, an integrated circuit (IC) chip in an electronic device, comprising: a first interface circuit configured to communicate over a multi-drop bus (i.e.-local I/O connect configured to communicate over multi-socket system, page 5, ¶47, lines 1-8); a communication subsystem configured to implement a communication protocol with another electronic device (i.e.-UPI interconnect, page 4, ¶41; page 7, ¶57, lines 1-3 and see fig. 8); and a processor circuit (i.e.-processor 105 see fig. 1) configured to: receive, via the multi-drop bus, an operation policy representing problematic scenarios of operating combinations in the IC chip and one or more other IC chips (i.e.-receiving an interconnect protocol policy which are difficult to realize in practice, page 5, ¶49, lines 21-28 and page 7, ¶57, lines 10-15) and rules for resolving the scenarios, and deploy the received operation policy in the communication chip (i.e.-the interconnect protocol specifies rules and policies for transactions over protocol compliant-link, page 7, ¶57, lines 1-3). 
However, Sharma does not teach detect occurrence of one or more of the problematic scenarios, and modify an operation of the communication subsystem by applying the deployed operation policy to resolve the one or more of the problematic scenarios.
On the other hand, Wang discloses detect occurrence of one or more of the problematic scenarios (page 5, ¶64, lines 16-22), and modify an operation of the communication subsystem by applying the deployed operation policy to resolve the one or more of the problematic scenarios (page 7, ¶77, ¶81 and ¶86). 
Therefore, before the filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Sharma and incorporate the steps of: detect occurrence of one or more of the problematic scenarios, and modify an operation of the communication subsystem by applying the deployed operation policy to resolve the one or more of the problematic scenario, as taught by Wang. The motivation for doing so would have been to alleviate interference or performance degradation caused by coexistence issues. 

As to claim 2, the modified Sharma teaches the IC chip of claim 1, wherein the operation policy is received from a coexistence hub device that coordinates operations between the IC chip and the one or more other IC chips via at least the multi-drop bus (i.e.-controller hub 115, see fig. 1).

As to claim 3, the modified Sharma in view of Wang innately teaches the IC chip of claim 2, wherein the operation policy received from the coexistence hub device is a subset of another operation policy that the coexistence hub device received from an application processor (see Wang, ¶77).

As to claim 5, the modified Sharma teaches the IC chip of claim 1, further comprising second interface circuit configured to communicate with another integrated circuit (IC) chip over a point-to-point connection (page 2, ¶19).

As to claim 6, the modified Sharma teaches the IC chip of claim 5, wherein the other IC chip is an application processor (page 2, ¶19, lines 5-10).

As to claim 9, the modified Sharma teaches the IC chip of claim 1, further comprising a point-to-point connection coupled to a coexistent hub device that coordinates operations between IC chips including the IC chip (page 4, ¶45, lines 1-4).

Referring to claims 10-12, 14, 15 and 18, the claims are substantially the same as claims 1-3, 5, 6 and 9, hence the rejection of claims 1-3, 5, 6 and 9 is applied accordingly.

Referring to claims 19 and 20, the claims are substantially the same as claims 1 and 2, hence the rejection of claims 1 and 2 is applied accordingly. 

Claim Objections 
Claims 4, 7, 8, 13, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner’s note:
	Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Linsky et al. (US 9,119,215), Marolia et al. (US 2019/0042518), Mishra et al. (US 2019/0050366) and O’Shea et al. (US 2019/0227971) do disclose method and system comprised of multi-drop bus configured for coordinating operations of multiple communication chips via local hub bus. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726. The examiner can normally be reached Mon-Thu, 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HENRY TSAI can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elias Mamo/Primary Examiner, Art Unit 2184